                                          Case 5:20-cv-05799-LHK Document 421 Filed 12/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11
                                         NATIONAL URBAN LEAGUE, et al.,                       Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                         Plaintiffs,                          ORDER GRANTING PLAINTIFFS’
 United States District Court




                                  13                                                          REQUEST IN DECEMBER 31, 2020
                                                  v.                                          STATUS UPDATE
                                  14
                                         WILBUR L. ROSS, et al.,                              Re: Dkt. No. 419
                                  15
                                                         Defendants.
                                  16

                                  17
                                               On December 29, 2020, the Court issued an Order Granting in Part and Denying in Part
                                  18
                                       Plaintiffs’ Requests for Relief in December 29, 2020 Joint Status Report. ECF No. 416. Among
                                  19
                                       other things, the Order provided that if Defendants had not in fact logged 63 documents that are
                                  20
                                       assertedly privileged and responsive, “the parties may move the Magistrate Judge Panel for further
                                  21
                                       relief—including a finding that Defendants have waived privilege—by December 31, 2020 at 5
                                  22
                                       p.m.” Id. at 5.
                                  23
                                               On December 31, 2020, Plaintiffs filed a status update. ECF No. 419. Plaintiffs ask for an
                                  24
                                       extension of the deadline to file a motion for further relief. Specifically, Plaintiffs ask that “they be
                                  25
                                       permitted to file any necessary motion for relief after they have received the information promised
                                  26
                                       by Defendants.” Id. Defendants have represented that they will “provide further explanation by
                                  27

                                  28                                                      1
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING PLAINTIFFS’ REQUEST IN DECEMBER 31, 2020 STATUS UPDATE
                                          Case 5:20-cv-05799-LHK Document 421 Filed 12/31/20 Page 2 of 2




                                   1   Monday.” Id.

                                   2          The Court GRANTS Plaintiffs’ request. The parties may move the Magistrate Judge Panel

                                   3   for further relief by Monday, January 4, 2021.

                                   4   IT IS SO ORDERED.

                                   5

                                   6   Dated: December 31, 2020

                                   7                                                    ______________________________________
                                                                                        LUCY H. KOH
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    2
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING PLAINTIFFS’ REQUEST IN DECEMBER 31, 2020 STATUS UPDATE
